Order unanimously modified in accordance with memorandum and, as modified, affirmed, without costs. Memorandum: Special Term for the reasons set forth in its memorandum decision properly found that the show cause order and temporary restraining order granted by Justice Clarence H. Brisco on October 10, 1975 was issued on legal and adequate grounds and that jurisdiction over defendants Spencerport Teachers Association, Robert Swayze, Sandy Proud, New York State United Teachers and Robert Paliwodzinski was obtained by proper service of process pursuant to CPLR 308. However, as to the defendants Demont, Harrington and Alexander, no adequate showing of due diligence to effect service under CPLR 308 (subds 1, 2) was made to permit service under CPLR 308 (subd 4). The proceeding therefore is dismissed as to those defendants. (Appeal from order of Monroe Supreme Court—injunction.) Present—Marsh, P. J., Moule, Cardamone, Simons and Dillon, JJ.